DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 23 is objected to because of the following informalities:  Regarding claim 23, line 1, “wherein” should be deleted.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-30, 32, and 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,119,550 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are obvious over the patent claims.  Specifically:
Claim 22 is obvious over claim 1 of the patent.  Although the patent claim 1 is drawn to a pump housing having an interior for accommodating a compressible and expandable pump rotor and not a blood pump, once the pump rotor is accommodated within the pump housing interior, a blood pump is created.
Claim 23 is obvious over claim 2 of the patent.
Claim 24 is obvious over claim 3 of the patent.
Claim 25 is obvious over claim 4 of the patent.
Claim 26 is obvious over claim 5 of the patent.
Claim 27 is obvious over claim 6 of the patent.
Claim 28 is obvious over claim 7 of the patent.
Claim 29 is obvious over claim 8 of the patent.
Claim 30 is obvious over claim 9 of the patent.
Claims 32-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,119,550 B2 in view of McBride et al. (US 7,841,976 B2; hereinafter McBride). 
Claims 32 and 35 are obvious over claim 1 of the patent in view of McBride.  It is widely known in the art that the structure of a pump rotor includes a hub with at least one radially extending blade.  See rotor [605] comprising hub [610] and radially extending blades [612] of McBride (col. 19 lines 3-9 and Figure 15A).  Additionally, McBride discloses the hub being comprised of polyurethane (col. 11 lines 1-5).
Claims 33-34 are obvious over claim 1 of the patent in view of McBride.  It is widely known in the art that radially compressible and expandable rotors have blades which form a gap with an interior of the pump housing, wherein a size of the gap is configured to be minimum when the rotor is rotating.  See rotor blades [612] forming a gap (see [255]) with the pump housing [625], wherein a size of the gap (see [255]) is configured to be minimum when the rotor [605] of McBride is rotating (col. 5 lines 32-34, col. 8 lines 26-31, col. 19 lines 3-9, and Figures 4B and 15A).  Additionally, McBride discloses the gap size achieving the result of improving the quality of the flow field and reducing shear stresses (col. 8 lines 26-38); thus a person having ordinary skill in the art would have recognized that gap size is a result-effective variable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the gap to be 0.01 mm to 0.3 mm to achieve desired flow and shear stress, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.
Claim 36 is obvious over claim 1 of the patent in view of McBride.  If the pump housing includes a housing skin and ring revolving in a circumferential direction (i.e., the pump housing is cylindrical), it is obvious for the rotor accommodated within to have a cylindrical contour to match the shape of the pump housing.  Additionally, McBride discloses a cylindrical pump housing [625] accommodating a rotor [605] with a cylindrical contour (see [610]) (col. 19 lines 3-21 and Figures 14-15A and 26).
Claims 37-39 are obvious over claim 10 of the patent in view of McBride.  It is widely known in the art that blood pumps comprise catheters coaxially and concentrically attached to an end of the pump housing, wherein the diameter of the catheter is substantially smaller than a diameter of the interior of the pump housing to accommodate the drive shaft of the rotor.  See catheter [623] coaxially and concentrically attached to an end of the pump housing [625], wherein the diameter of the catheter [623] is substantially smaller than a diameter of the interior of the pump housing [625] of McBride (col. 19 lines 26-37, col. 25 lines 5-11, and Figures 14 and 26).

Allowable Subject Matter
Claims 22-30 and 32-39 are rejected on the ground of nonstatutory double patenting but would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed.
Claims 31 and 40-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 22, for the same reasons provided for US 10,119,550 B2, the combination including a ring revolving in the circumferential direction of the pump housing and surrounding the at least one reinforcement at least in sections in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  The closest prior art is McBride.  McBride discloses a blood pump [600] comprising: a rotor [605], wherein the rotor [605] is a compressible and expandable rotor; and a pump housing [625] having an interior for accommodating the rotor [605], wherein the pump housing [625] comprises: a housing skin [633], wherein the housing skin [633] is stretch-resistant, radially compressible and expandable, revolving in a circumferential direction, the housing skin [633] formed of a stretch-resistant material which is configured to stretch less than 5% when the housing skin [633] is fully expanded (see Figure 21B) compared to when the housing skin [633] is in an unstressed state, wherein the housing skin [633] limits expansion of the housing [625]; at least one reinforcement [692], the at least one reinforcement [692] being configured to expand in the circumferential direction with expansion of the housing skin [633] (col. 6 lines 17-54, col. 16 lines 29-37, col. 18 line 63 - col. 21 line 60, and Figures 9A-9B, 14-19, 21A, and 21B).  However, McBride neither discloses nor renders obvious a ring revolving in the circumferential direction of the pump housing and surrounding the at least one reinforcement at least in sections.
Regarding claims 31 and 40, the claims are objected to as being allowable for the same reasons provided above, in addition to not being rejected under double patenting. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUDREY B. WALTER/Primary Examiner, Art Unit 3746